Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of the
13th day of April, 2020 (the “Effective Date”), by and between DANIEL J. TAGGART
(“Consultant”) and REGIONAL MANAGEMENT CORP., a Delaware corporation (the
“Corporation”).

WITNESSETH:

WHEREAS, Consultant previously served as Executive Vice President and Chief
Credit Risk Officer of the Corporation and, in connection with his employment,
Consultant and the Corporation entered into that certain Employment Agreement,
dated August 30, 2017 (the “Employment Agreement”); and

WHEREAS, Consultant terminated employment with the Corporation effective on or
about February 14, 2020; and

WHEREAS, Consultant possesses valuable skills and experience and confidential
business knowledge about the operation of the Corporation’s business; and

WHEREAS, the Corporation desires to secure for itself the benefit of
Consultant’s ability and expertise, and Consultant has indicated his willingness
to provide consulting and advisory services (the “Services”) to the Corporation
on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and other consideration as
expressly provided for herein, the parties hereto agree as follows:

1.    Engagement. The Corporation hereby engages Consultant, as an independent
contractor, to provide the Services more particularly described herein, and
Consultant accepts such engagement, subject to the terms and conditions stated
herein.

2.    Consulting.

(a)     Duties. Consultant shall provide such Services, including but not
limited to Services related to credit risk matters, as the Chief Executive
Officer, the Executive Vice President and Chief Credit Risk Officer, or the
Board of Directors (the “Board”) of the Corporation (or any of his, its, or
their designees) may reasonably request, and shall provide the Corporation with
the benefit of his experience and knowledge concerning all such matters.
Consultant agrees to provide the Corporation with a minimum of eighty-five
(85) hours of Services in each calendar month during the term of this Agreement.
Consultant agrees not to accept any other employment that would preclude him
from carrying out or otherwise interfere with his responsibilities hereunder.
Consultant will comply with all applicable laws, rules, regulations, and similar
provisions applicable to his performance under the Agreement.

(b)    Consulting Fees. In consideration for the Services to be rendered by
Consultant to the Corporation hereunder, during the term of this Agreement, the
Corporation agrees to pay to Consultant a consulting fee (the “Consulting Fee”)
equal to Twenty-Five Thousand Dollars ($25,000) per calendar month, payable in
advance (or, in the case of April 2020,

 

1



--------------------------------------------------------------------------------

payable within ten (10) days of the Effective Date). The Corporation also agrees
to pay Consultant an additional amount equal to $300 per hour for each hour of
Services that Consultant performs in excess of eighty-five (85) hours in any
calendar month (the “Additional Fees”); provided, however, that Consultant shall
provide written notification to the Corporation prior to exceeding eighty-five
(85) hours of Services in a calendar month. Consultant will invoice the
Corporation for such Additional Fees, if any, within fifteen (15) days following
the end of each calendar month, and the Corporation agrees to pay such
Additional Fees within thirty (30) days of the invoice date. In addition, the
Corporation shall pay or reimburse Consultant for all reasonable bona fide
out-of-pocket, third-party business expenses incurred by Consultant in the
performance of Services under this Agreement in accordance with the expense
reimbursement policies in effect for consultants to the Corporation generally
and in accordance with Section 8 herein.

3.    Term; Termination. The term of this Agreement shall commence on April 1,
2020 and shall expire on June 30, 2020. Notwithstanding the foregoing, this
Agreement may be terminated by either party upon thirty (30) days’ notice to the
other party and may be extended upon the mutual written agreement of the
parties. In addition, the Agreement shall terminate automatically, without any
further obligation of the Corporation to pay any amounts under the Agreement,
upon (a) the death of Consultant, (b) the Corporation’s determination of
(i) Consultant’s commission of an act of embezzlement, dishonesty, fraud, or
gross neglect of duties under this Agreement, (ii) Consultant’s commission of a
felonious act or other crime involving moral turpitude or public scandal, or
(iii) Consultant’s breach of any of his obligations under Article III of the
Employment Agreement or other conduct committed which Consultant knew or should
have known was not in the Corporation (or any of its subsidiaries’) best
interest; or (c) a determination made in good faith by the Corporation that
Consultant is unable to perform due to medical infirmity the Services assigned
to him by the Corporation pursuant hereto.

4.    Employee Benefit Plans. Consultant shall not be entitled to participate in
any benefit plans of the Corporation as a result of his engagement under this
Agreement; provided, however, Consultant shall continue to be entitled to all of
the accrued rights and benefits afforded to Consultant pursuant to the terms of
the employee benefit plans of the Corporation in which Consultant participated
as of the date of his termination of employment with the Corporation.

5.    Tax Matters; Independent Contractor. Under this Agreement, Consultant
shall provide Services as a self-employed, independent contractor of the
Corporation. Accordingly, the Corporation will not be required to, and shall
not, withhold any income or employment taxes from any amounts payable hereunder.
Consultant shall pay all income and employment taxes with respect to the
Consulting Fee and other payments made hereunder. The Corporation has made no
warranties or representations to Consultant with respect to the tax consequences
contemplated by this Agreement and/or any benefits to be provided pursuant
thereto. Consultant acknowledges that there may be adverse tax consequences
related to the matters contemplated herein and that he should consult with his
personal tax advisor regarding such matters. Consultant also acknowledges that
the Corporation has no responsibility to take or refrain from taking any action
in order to achieve a certain tax result for Consultant. Nothing in this
Agreement or the actions contemplated thereunder shall be construed to create an
employment or agency relationship between or on behalf of the Corporation or any
of its affiliates and Consultant.

 

2



--------------------------------------------------------------------------------

6.    Entire Agreement; Amendment; Waiver. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof and all
previous agreements and discussions relating to the same or similar subject
matter are merged herein. This Agreement may not be changed, amended, modified,
terminated, or waived except by a writing signed by both parties hereto. No term
or condition of this Agreement shall be deemed to have been waived, except by a
written statement signed by the party against whom enforcement of the waiver is
sought. Any written waiver shall not be deemed a continuing waiver unless
specifically stated, shall operate only as to the specific term or condition
waived, and shall not constitute a waiver of such term or condition for the
future or as to any act other than that specifically waived.

7.    Continuing Obligations and Continuing Cooperation. Consultant expressly
acknowledges and agrees that he is obligated to, shall continue to be obligated
to, and shall comply with, the provisions of Article III (“Covenants”) and
Section 4.7 (“Choice of Law; Forum Selection; Jury Trial Waiver”) of the
Employment Agreement (consistent with the provisions of Section 3.12 of the
Employment Agreement). Consultant acknowledges and agrees that the terms and
conditions of Article III of the Employment Agreement are reasonable and
necessary to protect the legitimate interests of the Corporation and that any
violation of Article III of the Employment Agreement by Consultant may cause
substantial and irreparable harm to the Corporation. Consultant also agrees that
the Corporation may seek any remedies set forth in Article III of the Employment
Agreement should Consultant violate Article III of the Employment Agreement.
Consultant and the Corporation specifically agree that Article III of the
Employment Agreement is incorporated herein by reference and integrated herein.
Further, until the expiration of the applicable statutes of limitations,
Consultant agrees to provide continuing cooperation to the Corporation in the
defense of any asserted or unasserted claims, charges, or lawsuits pending
against it. Such cooperation shall include, but not be limited to, providing the
Corporation with information, affidavits, deposition testimony, or testimony as
a witness in any forum.

8.    Code Section 409A. The Corporation and Consultant agree that each party
will cooperate in good faith so that no compensation paid to Consultant by the
Corporation under this Agreement will violate Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations promulgated
thereunder; provided, however, that Consultant acknowledges and agrees that in
the event that this Agreement or any benefit described herein shall be deemed
not to comply with Code Section 409A, then neither the Corporation, the Board,
the Compensation Committee of the Board, nor its or their designees, agents, or
affiliates shall be liable to Consultant or other persons for actions,
decisions, or determinations made in good faith. Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Code Section 409A. Notwithstanding
anything to the contrary contained herein, with respect to any reimbursement of
expenses, or any provision of in-kind benefits, that are subject to Code
Section 409A, and related regulations or other guidance, the following
conditions shall apply: (a) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in any one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement providing for
the reimbursement of expenses referred to in Code Section 105(b); (b) the
reimbursement of an eligible expense shall be made no later than the last day of
Consultant’s taxable year following the taxable year in which such expense was
incurred; and (c) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

3



--------------------------------------------------------------------------------

9.    Governing Law; Jurisdiction; Venue; Controlling Document. All matters
relating to the interpretation, construction, application, validity, and
enforcement of this Agreement shall be governed by the laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule, whether of the State of Delaware or any other jurisdiction, that would
cause the application of laws of any jurisdiction other than the State of
Delaware. Consultant and the Corporation knowingly and voluntarily agree that
any controversy or dispute arising out of or otherwise related to this
Agreement, including any employment or statutory claim, shall be tried
exclusively, without jury, and consent to personal jurisdiction in the state
courts of Greenville, South Carolina or the United States District Court for the
District of South Carolina situated in Greenville, South Carolina, as
appropriate.

10.    Assignment. This Agreement shall not be assignable, in whole or in part,
by either party without the written consent of the other party, except that the
Corporation may, without Consultant’s consent, assign its rights and obligations
under this Agreement to any corporation or other business entity (a) with which
the Corporation may merge or consolidate, or (b) to which the Corporation may
sell or transfer all or substantially all of its assets or capital stock.

11.    Counterparts; Severability. This Agreement may be executed in any number
of counterparts, and such counterparts executed and delivered, each as an
original, shall constitute but one and the same instrument. A copy of this
Agreement bearing the facsimile, photostatic, PDF, or other copy of a party
hereto shall be as valid for all purposes as a copy bearing that party’s
original signature. To the extent that any portion of any provision of this
Agreement shall be invalid or unenforceable, it shall be considered deleted
herefrom and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect.

12.    Notices. Any notice hereunder shall be in writing and shall be deemed to
have been duly given if delivered by hand, sent by reputable next-day commercial
courier, or sent by registered or certified mail, return receipt requested,
postage prepaid, to the party to receive such notice addressed as follows:
(i) if to the Corporation: Regional Management Corp., 979 Batesville Road, Suite
B, Greer, SC 29651, Attention: General Counsel; and (ii) if to Consultant, to
the address on file with the Corporation’s Human Resources department.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized representative, and Consultant has hereunto set his hand and
seal, all as of the day and year first above written.

 

CORPORATION:

 

REGIONAL MANAGEMENT CORP.

By:   /s/ Robert W. Beck Name:   Robert W. Beck Title:   President and Chief
Executive Officer

 

CONSULTANT: /s/ Daniel J. Taggart Daniel J. Taggart

 

5